UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT WAYNE GRUBB,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (CR-00-15; CA-03-236-7-JLK)


Submitted:   April 28, 2005                    Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Edward Crockett, Williamsburg, Virginia, for Appellant.
Donald Ray Wolthuis, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert W. Grubb seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and a

subsequent motion for a certificate of appealability.                The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Grubb has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -